Citation Nr: 0025829	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-08 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for chronic sinusitis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and son-in-law


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1942 to 
February 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in March 1999, a statement of the case was issued in 
April 1999, and a substantive appeal was received in April 
1999.  A personal hearing was conducted at the RO in June 
199.  By rating decision in July 1999 the RO granted an 
increased evaluation to 30 percent for the veteran's chronic 
sinusitis.  The appeal continues pursuant to the holding in 
AB v. Brown, 6 Vet. App. 35, 38 (1993) which presumes that 
the appellant is seeking the highest possible rating for his 
service-connected disability.

The Board observes that the January 1999 rating decision also 
denied a claim of entitlement to service connection for colon 
cancer.  The RO accepted the March 1999 notice of 
disagreement as initiating an appeal on this issue as well, 
and the April 1999 statement of the case included the colon 
cancer issue.  However, the VA Form 9 received in April 1999 
and accepted as a substantive appeal on the sinusitis issue 
did not include any argument pertaining to the colon cancer 
issue.  Significantly, the veteran checked the appropriate 
box to indicate that he was only appealing the issue listed 
and he only referenced the sinusitis issue.  Accordingly, the 
April 1999 VA Form 9 did not constitute a substantive appeal 
on the colon cancer issue.  However, at the June 1999 RO 
hearing (conducted within one year of the January 1999 rating 
decision), the hearing officer exchanged comments with the 
veteran and representative pertinent to the appeal status of 
the colon cancer issue, some of which comments suggest that 
the veteran may have intended to complete an appeal as to 
that issue.  However, subsequent communications from the 
representative do not refer to the colon cancer issue and 
that issue was not certified by the RO to the Board.  Under 
the circumstances, the Board hereby refers this matter to the 
RO for clarification and any necessary action.  The Board 
also notes that certain testimony suggests that the veteran 
may also be raising new claims based on carcinoma of the 
back, eye and nose.  These matters are also referred to the 
RO for appropriate action.  


FINDING OF FACT

The veteran's service-connected chronic sinusitis is 
productive of a disability picture which more nearly 
approximates near constant sinusitis characterized by 
headaches, pain, and tenderness of affected sinus, and 
purulent discharge or crusting. 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 50 
percent for the veteran's service-connected chronic sinusitis 
have been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including §§ 4.7, 4.97 and Diagnostic Code 
6514 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noted that the claims 
file includes VA examination, VA outpatient treatment 
records, and a private medical report, the Board finds that 
the record as it stands is adequate to allow for equitable 
review of the veteran's increased rating claim and that no 
further action is necessary to meet the duty to assist the 
veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran contends that his chronic sinusitis is more 
severe than contemplated by the 30 percent evaluation.  In a 
July 1998 VA examination the veteran reported continued 
problems with scabbing and bleeding as well as frequent 
headaches and sinus and face pain.  He also had chronic post 
nasal drainage and chronic right nasal obstruction.  Nasal 
sprays, which he used on a daily basis, helped significantly 
with the crusting and nasal congestion.  He also reported 
intermittent problems with sinus infections occurring 
approximately two times per year with purulent nasal drainage 
and fevers which required treatments with antibiotics.  
During these times he also reported problems with hoarseness 
which resolved after the infections cleared.  A review of a 
CT scan that was performed in June 1997 revealed that all of 
the paranasal sinuses were clear with the exception of some 
mild mucosa thickening in the left maxillary sinus.  There 
was no evidence of chronic sinus disease at that time.  The 
examination showed no significant external nasal deformity.  
The veteran did have a significant deviation of his nasal 
septum to the right with near complete obstruction of the 
right nasal airway.  He had approximately a 1-1/2 cm mid-
septal perforation.  His left nasal airway was widely patent.  
There was no significant crusting around the septal 
perforation and it appeared that he did a nice job of keeping 
it clean.  Examinations of the oral cavities and oral pharynx 
revealed no masses or lesions.  The examiner also noted that 
he believed that the veteran's current problems with nasal 
obstructions (crusting, headaches, and drainage) were also 
mostly the result of the septal perforation which occurred as 
a result of the surgery that he had in the 1940's.  He did 
not appear to have any problem with chronic sinusitis at the 
time, but did have some allergic rhinitis which was being 
managed medically with steroid nasal spray and immunotherapy.  
The veteran was informed that the only additional treatment 
that could be recommended would be to possibly do a 
septoplasty with closure of the septal perforation; however, 
the veteran was not interested knowing that there was a high 
risk that it would not be successful.  

Private medical records dated December 1998 show that Robert 
D. Woods II, M.D. treated the veteran, for acute sinusitis 
and vertigo.  

VA outpatient treatment records dated January 1999 indicate 
that the veteran was seen for a sinus infection in which the 
veteran reported having since early in December 1998.  He was 
instructed to take two puffs of nasal inhaler in each nostril 
every day for allergies and congestion.  In February 1999 the 
veteran was seen for chronic sinusitis and it was noted that 
the veteran was seen in November 1997 for a history of septal 
perforation, but reconsulted for nasal polyps and chronic 
sinusitis.  March 1999 records indicate that the veteran's 
sinusitis had resolved.

In his June 1999 RO hearing the veteran testified that he had 
three surgeries for his sinusitis, in 1946, 1969, and 1985.  
He also testified to headaches on a daily basis and a severe 
headache once a month.  The veteran also described discharge 
from his sinuses, difficulty breathing, and crusting.  He 
states that he suffered milder discharges every day with 
infections requiring treatment with antibiotics occurred 
seven or eight times a year.  He reported four to five 
incapacitating episodes a year and minor episodes daily.  

The veteran's disability due to sinusitis is evaluated by 
applying the criteria for rating sinusitis, under the General 
Rating Formula for Sinusitis, applicable to Diagnostic Codes 
6510 to 6514.  The rating criteria for sinusitis (Diagnostic 
Codes 6510 through 6514) are as follows: a 30 percent 
evaluation is warranted there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note following this 
section provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.

The record does not document chronic osteomyelitis so as to 
warrant assignment of a 50 percent rating under Code 6514.  
Moreover, the July 1998 VA examination did not document any 
active infection at that time.  However, the examiner did 
acknowledge a significant history of sinus problems.  
Further, the veteran has testified that he suffers daily 
headaches and discharge, although he also reported that these 
were somewhat minor compared to more severe headaches and 
episodes of crusting which he suffered periodically.  
Notably, the RO has found the veteran's testimony at the June 
1999 hearing to be credible, and the Board has no reason to 
disagree with the RO's impression in that regard.  Also of 
record are a number of treatment records dated in 1998 and 
1999 showing treatment for sinus and nasal problems.  
Significantly, these reports appear to document continuing 
facial pain, nasal drainage and headaches and thus support 
the veteran's testimony in that regard.  It would appear, 
therefore, that the July 1998 examination may have been 
conducted at time when the veteran's chronic sinusitis may 
not have been at its usual symptomatic level.  The veteran's 
statements and testimony together with continuing treatment 
records suggest near constant symptomatology consisting of 
headaches and drainage.   

After weighing both the positive and the negative evidence, 
the Board believes that a state of equipoise exists on the 
question of whether the disability picture more nearly 
approximates the criteria for the next higher rating of 50 
percent.  In such a situation, assignment of the higher 
rating is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  
Accordingly, the Board finds that a 50 percent rating under 
Code 6514 is for application.  The Board notes that  a 50 
percent rating is the highest available under applicable 
schedular criteria.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a 50 percent evaluation for chronic sinusitis 
is warranted.  The appeal is granted to that extent. 



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 3 -


- 1 -


